DETAILED ACTION
This communication is a Non-Final rejection on the merits. Claims 1-3, 5, 6 and 10-13 have been amended by preliminary amendment. Claims 15 and 17-20 have been cancelled. Claims 1-14 and 16 are pending and addressed below.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-14 and 16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).

 inputting by an agent or owner of each property into a web based database via a web based connection property particulars including the location of the property, the amenities of the property and the qualities of the property; 
evaluating a location desirability of each property based upon pre- determined criteria associated with the location of the property inputted into the web based database and a graphical rating system on the web based system, wherein the graphical rating system comprises a base non-alphanumeric symbol and includes distinct ratings of zero base non-alphanumeric symbols, one base non-alphanumeric symbol, two base non-alphanumeric symbols and continuing up to N base non-alphanumeric symbols wherein N is an integer greater than 2; 
assigning specified graphical rating to each property; 
evaluating the quality and number of amenities of each property based upon predetermined criteria associated with the amenities of the property and the qualities of the property inputted into the web based database and a numerical scale on the web based system; 
assigning a numerical rating to each property; 
configuring the graphical rating and the numerical rating to be simultaneously displayed on potential devices of a prospective purchaser including each of a personal computer, a lap top computer, a notebook computer, a desktop computer, a tablet computer, a smartphone, and a PDA; wherein the display of the evaluations may be filtered by a potential purchaser by one of i) the numerical rating to only display properties having a numerical ratinq within a desired range or above or below a desired threshold set 16/669,890Page 3 of 10Preliminary Amendmentby the potential purchaser and ii) the graphical rating to only display properties having a graphical rating within a desired range or above or below a desired threshold set by the potential purchaser; 
accessinq the web based database throuqh an internet connection via a website or an application by at least one prospective purchaser on a prospective purchaser's hand held electronic device; 
filterinq the web based database by the potential purchaser on the prospective purchaser's hand held electronic device by one of i) the numerical rating to only display properties having a numerical rating within a desired range or above or below a desired threshold set by the potential purchaser and ii) the graphical rating to only display properties having a graphical rating within a desired ranqe or above or below a desired threshold set by the potential purchaser; and 
simultaneously displaying the graphical rating which comprises a base non-alphanumeric symbol and the numerical rating for the filtered properties to the prospective purchasers on the potential purchaser's hand held device via the web based system.
The limitations bolded are considered to be limitations reciting the abstract idea. That is, the bolded claim limitations describes the steps of “objectively assessing properties...for prospective purchasers to assist both prospective purchasers and sellers to reach a mutually beneficial transaction” See Applicant’s Specification Paragraph 0003.
The claims of the present application are directed to an abstract idea similar to the abstract idea identified in both Electric Power Group (EPG) and Fairwarning.  In EPG, the court “treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.” The court further found that “merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is Fairwarning, the court found that the claims were directed to a combination of abstract categories as the claims were directed to collecting and analyzing information to detect misuse of private medical information and notifying users of such misuse.  Like EPG and Fairwarning, the claims at issue in the present case are directed to a combination of abstract-idea categories, namely, the claims are directed to analyzing information (predetermined criteria and a graphical rating system/or numerical scale) to determine a graphical location rating and a quality and amenity rating and simultaneously displaying the ratings to a user. The data analyzing concept described in the claim, like EPG, are mental steps people regularly go through in their minds when evaluating property, namely residential properties. Moreover, although the claim enumerates the type of information (i.e., location desirability, quality and number of property amenities and types of ratings output) that is identified and analyzed, the Federal Circuit has explained in EPG and Digitech that the mere selection and manipulation of particular information by itself does not make an abstract concept any less abstract. Furthermore, like Digitech, where the court found the concept of organizing information through mathematical correlations was abstract, the current claim set organizes information through mathematical correlations (i.e., uses predetermined criteria and rating systems to present data). Additionally, the examiner asserts that the claimed steps describe a method of evaluating real estate characteristics through the use of graphical and numerical ratings, which is a “long prevalent” business practice that relators have used for many years. Assigning ratings to real estate properties is as fundamental to the real estate business as the economic concepts that were identified as abstract ideas by the Supreme Court, such as intermediated settlement (Alice Corp.) and risk hedging (Bilski). Therefore, the claims are directed to an abstract idea.
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1297 (2012).  Rather, the second step requires determining whether additional substantive limitations 
Applying the test to the claims in the instant application, the structural elements in the claims, the elements in the claim above not bolded (e.g., web-based system, database, user devices) when taken in combination with the functional elements of the claim, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (evaluating real estate characteristics to provide a graphical rating and a numerical rating) to a particular technological environment (a general purpose computer and web-based environment).   The claim recitations to the one or more generic computer components recited in the claim are performing generic computer functions (e.g., storing, processing, and transmitting/displaying information). See Spec. 19-21 (describing (describing the invention operating on “all personal or lap top computers, notebooks, desktops, tablets, smart phones, PDA’s, other hand held devices, kiosks, or any other similar net accessing technologies,” and using a “database,” the “MLS listing database,” and “website[s]”). The Specification describes the “algorithm” used to calculate the claimed ratings as simply assigning graphical symbols and point values to common real estate amenities and features such as “location .. . square footage, views, number of beds and baths, etc.” Id. at 79 29-31.
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception were individually conventional but taken together provided an inventive concept because they improved a technical field, the claims here do not invoke any of i.e., provide an inventive concept). 
The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 16 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brock (US 2002/0035535) in view of Lerner et al., (US 2009/0089149), Goodrich et al., (US 2007/0043770) and Shah et al., (2011/0087608).
on a web based system, the method comprising the steps of:
inputting by an agent or owner of each property into a web based database via a web based connection property particulars including the location of the property, the amenities of the property and the qualities of the property [0083] (describes “[0083] The interface system user may then be given a variety of options for selecting real estate-related information. For example, the interface system user may be given options to select the following information: information about a specific property, information about properties that fall within desired parameters, a list of properties in a geographic location, a list of properties owned by a particular person or entity, a list of competing properties, a list of new developments, a comparison of the monetary values of select properties, a comparison of PRs of select properties, a comparison of LRs of select properties, property sales information, a map illustration of properties, and information about a sales or rental market. The interface user may also be given the option to select a directory that provides information relating to service providers specializing in a real estate industry. If the interface user is interested in information about rental properties, the user may be also given the option to select vacancy history information, rental rate information, rental rate comparisons, supply changes, and the like.”); 
evaluating a location desirability of each property based upon pre- determined criteria associated with the location of the property inputted into the web based database and a graphical rating system on the web based system, wherein the graphical rating system comprises a base non-alphanumeric symbol and includes distinct ratings of zero base non-alphanumeric symbols, one base non-alphanumeric symbol, two base non-alphanumeric symbols and continuing up to N base non-alphanumeric symbols wherein N is an integer greater than 2 [0038] (“Location characteristics of a real estate property stored in real estate database 14 may include, but are not limited to: major street exposure of the property; 
Brock does not expressly describe a method and system wherein the graphical rating system comprises a base non-alphanumeric symbol and includes distinct ratings of zero base non-alphanumeric symbols, one base non-alphanumeric symbol, two base non-alphanumeric symbols and continuing up to N base non-alphanumeric symbols wherein N is an integer greater than 2 (addressed below).
assigning specified graphical rating to each property and evaluating the quality and number of amenities of each property based upon predetermined criteria associated with the amenities of the property and the qualities of the property inputted into the web based database and a numerical scale on the web based system  [0045] (“the system of the present invention may also calculate and provide a Physical Rating (PR) of a real estate property that can be used to compare the physical characteristics of the property to those of other real estate properties of the same kind, i.e., single-family homes, commercial properties, apartment complexes, and the like.”); [0046] (describes physical factors to include: “the extent of architectural interest; construction quality; the existence and type of balconies or patios; the entry type; the existence of interior amenities, such as fireplaces and washers and dryers; unit mix, i.e., the unit types available, the unit sizes and the proportion of unit types; the availability and types of parking; the availability and types of recreational amenities; the roof type; the number of stories; the development density; and the availability and type of security.  It will be appreciated that any other suitable physical factors may also be selected for evaluation.”) [0044-58] (describes evaluation of a physical characteristics (i.e., types and qualities of property features) based on predetermined factors and relative importance factors (i.e., weights) and a rating system (see [0057 and Fig. 10]) and assigning a numerical and graphical rating (i.e., 0-10; A+ through D), 
assigning a numerical rating to each property; (see [0057 and Fig. 10]) and assigning a numerical and graphical rating (i.e., 0-10; A+ through D),
configuring the graphical rating and the numerical rating to be simultaneously displayed on potential devices of a prospective purchaser including each of a personal computer, a lap top computer, a notebook computer, a desktop computer, a tablet computer, a smartphone, and a PDA;  [0028-39] [Fig. 10] (describes simultaneously displaying the physical rating and the 
accessinq the web based database throuqh an internet connection via a website or an application by at least one prospective purchaser on a prospective purchaser's hand held electronic device [Fig. 1] (describes system elements included a web based database system using internet connection) [0028-39] (describes “interface system 12 may include any convenient combination of hardware and software components configured to allow a user to communicate with host system 10, and to request and receive desired real estate information from host system 10. For example, interface system 12 may include a standard personal computer (PC) comprising a CPU, monitor, storage, keyboard, 9 mouse, and communication hardware appropriate for the data transmission links 13 (e.g., V.90 modem, network card, cable modem, etc.).); interface system 12 is a personal data assistant (pda) capable of communicating with host system 10 via data transmission links 13.); 
While Brock describes evaluating both a location and amenities, Brock does not expressly describe wherein the ratings for the location and amenities are different, rather Brock describes assigning the same type of graphical rating to both measurements, although Brock does contemplate a rating being a numerical rating in the sense that 0-10 equates to an A-D rating.
Lerner, however, which relates to system, methods and techniques for providing assessments to various characteristics of specified locations describes a variety of different visual representations of assessments, including numeric, verbal, grades, symbolic representations. [0048] ("For example, determining the location assessment may include generating a visual representation of the assessment.  Such a visual representation may include numerical representations (e.g., the score provided by the scoring function), verbal descriptions (e.g., "Great," "Good," "Average," "Poor," etc.), letter grades (e.g., "A," "B," "C," etc.), symbolic representations (e.g., a star-rating system, where a greater number of stars reflects a better or 
It would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to represent the assessments performed in Brock utilizing different types of representations (a graphical rating for location and a numeric rating for amenities) as taught by Lerner, since there are a finite number of identified, predictable potential solutions (i.e. types of visual representations) to the recognized need (conveying assessments in easy to understand representations) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Additionally, while the combination of Brock and Lerner does not go into detail with regarding the graphical rating system, Shah teaches that it was known in the art, at the time of the invention, to have a five star graphical rating system from zero to five, in half-star increments. [Fig. 5] (describes rating real estate locations based on a star rating system in half-star increments); [0092] (describes “[0092] The list of real properties generated may be displayed to the user through an interface, such as a web browser application installed on a communication device, such as the communication device 102. Further, a visual sign may be displayed corresponding to each real property of the list of real properties based on the comparison of the list price and the perceived price of the each real property. More specifically, the visual sign may include at least one of a percentage, a difference and a ratio corresponding to the list price and the perceived price of the each real property, and a class, a rank and a rating of the each real property. For example, the visual sign for a real property may depict five stars or `A` to indicate a rating or a class of the real property. However, it will be apparent to a person skilled in the art that the comparison of the list price and the perceived price of the each real property may be represented in any other suitable format.”)
It would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to represent the assessments performed in Brock and Lerner utilizing a 
Lastly, the combination of Brock, Lerner and Shah does not expressly describe filterinq the web based database by the potential purchaser on the prospective purchaser's hand held electronic device by one of i) the numerical rating to only display properties having a numerical rating within a desired range or above or below a desired threshold set by the potential purchaser and ii) the graphical rating to only display properties having a graphical rating within a desired ranqe or above or below a desired threshold set by the potential purchaser; and simultaneously displaying the graphical rating which comprises a base non-alphanumeric symbol and the numerical rating for the filtered properties to the prospective purchasers on the potential purchaser's hand held device via the web based system.
However, Goodrich, which relates to a system and method for prospective buyers to evaluate real estate properties, teaches the concept of using filters to limit the display of properties only if and when the property is above or below a threshold. [0020] (“For each or some of these features, the prospective buyer would specify what he is interested in (e.g., four bedrooms, media room, rambler, and so on) and then rank the importance of the attribute on a scale, such as from 1-100, where 100 is something that is critical and the buyer does not want to see any listings if that feature is not present.  A potential property is scored against the features specified and the results are presented to the buyer as the buyer wishes.  For example, if there were 20 features identified by the buyer and the combined score for all those attributes was 1,000 (i.e., a score average of 50 for each feature), the buyer may specify that he only wants to see listings where the aggregate score is at least 700, and a score of 100 on three of 
It would have been obvious to one of ordinary still in the art to include in the property assessing system and method of Brock, Lerner and Shah, the ability to filter the ratings based on user defined criteria, including thresholds, as taught by Goodrich since the claimed invention is merely a combination of old elements, and in the  combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, namely delivering only user relevant content by filtering out undesired or irrelevant content.
With regard to the system elements of claim 11, Brock describes a database stores the location and amenities ratings, and wherein a plurality of user devices are connectable to the database and display the ratings. [Fig. 1]; [0021-0043].
Claims 2, 3 and 12, 13. The system and method of assessing properties for prospective purchasers according to claim 1 and claim 11 wherein the base non-alphanumeric symbol is a star and N is five whereby the graphical rating is a five star rating system with five stars being the most desirable location and no stars being the least desirable location, and wherein the delineation in rank within the five star rating system is by half stars, whereby the five star rating system comprises distinct rankings of zero stars, half stars, 1 star, 1.5 stars, 2 stars, 2.5 stars, 3 stars, 3.5 stars, 4 stars, 4.5 stars and 5 stars.. 
It would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to represent the assessments performed in Brock utilizing different types of representations (a graphical rating for location involving a star rating system) as taught by Lerner, since there are a finite number of identified, predictable potential solutions (i.e. types of visual representations) to the recognized need (conveying assessments in easy to understand representations) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Lerner describes use of an assessment representation, wherein the graphical rating is a star rating system, wherein more stars reflect a better or higher assessment. [0049] (describes “symbolic representations (e.g., a star-rating system, where a greater number of stars reflects a better or higher assessment"). 
Moreover, while the combination of Brock and Lerner does not go into detail with regarding the graphical rating system, Shah teaches that it was known in the art, at the time of the invention, to have a five star graphical rating system from zero to five, in half-star increments. [0047] (describes “To reduce the user's attention to only relative meaningfulness of the numerical score, the latter is preferably presented to the user in the form of some symbolic rating score, such as the five-star rating score (from zero to five stars, in half-star increments).”).
It would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to represent the assessments performed in Brock and Lerner utilizing a five star graphical rating system ranging from 0 to 5 stars, in half-star increments, as taught by Shah, since there are a finite number of identified, predictable potential solutions (i.e. types of visual representations) to the recognized need (conveying assessments in easy to understand representations) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Claim 5. The  method of assessing properties for prospective purchasers according to claim 4 wherein the properties are residential properties [0022] ("In an exemplary embodiment, host system 10 comprises a real estate database 14 which stores data relating to properties, such as single-family homes, apartments, and commercial properties, including industrial offices, shopping centers, mobile home parks, travel trailer resorts, mini-storage facilities and unimproved development sites, available for sale or rent.  The database is used for the searching, compilation and delivering of relevant property information to users inquiring about the information.”).
Claims 6 and 16. The system and method of assessing properties for prospective purchasers according to claim 4 and 14 wherein the evaluations of the properties utilize data from a real estate property database on the web based system. [0022] (“Real estate database 14 may include existing databases of information, may acquire information from other databases via an internet link”).
Claims 7-9, see rejection of claims 1 and 11 above. 
Claim 10. The system/method of assessing properties for prospective purchasers according to claim 4 further including the step of allowing a user to selectively modify the predetermined criteria associated with the numerical scale and reassigning a numerical rating to at least selected properties based upon the user modified criteria.[0048] (describes selecting factors for evaluation which are then associated with a the numerical scale by way of determining the overall score and determining a score based on the selection). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460. The examiner can normally be reached Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/            Primary Examiner, Art Unit 3689